UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4485



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LEWIS DWAYNE EVANS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(CR-02-750)


Submitted:   September 27, 2004           Decided:   November 2, 2004


Before WILLIAMS, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William H. Monckton, VI, MONCKTON LAW FIRM, PA, Myrtle Beach, South
Carolina, for Appellant. Rose Mary Parham, Assistant United States
Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Lewis Dwayne Evans appeals his convictions and sentence

entered following his guilty plea to robbery and use of a firearm

during a crime of violence.        Evans’ attorney has filed a brief in

accordance    with   Anders   v.   California,   386 U.S. 738   (1967).

Although counsel states there are no meritorious issues for appeal,

he challenges the district court’s compliance with Fed. R. Crim. P.

11 and the extent of the sentence departure granted pursuant to

U.S. Sentencing Guidelines Manual § 5K1.1 (2002).                Evans was

informed of his right to file a pro se supplemental brief, but he

has not done so.     In accordance with Anders, we have examined the

entire record for meritorious issues.         Finding none, we affirm.

          Evans first argues that the district court violated Rule

11 in accepting his guilty plea.            We review the adequacy of a

guilty plea proceeding de novo.       United States v. Damon, 191 F.3d
561, 564 n.2 (4th Cir. 1999).         Rule 11 violations, however, are

reviewed under a harmless error standard.         Id.   Any variance from

the Rule 11 requirements that does not affect the substantial

rights of the defendant is disregarded.           See Fed. R. Crim. P.

11(h); United States v. DeFusco, 949 F.2d 114, 117 (4th Cir. 1991).

          The Rule 11 colloquy was thorough and regular.                The

magistrate judge* established Evans’ age and education, and that he


     *
      Evans consented to the jurisdiction of the magistrate judge.
See United States v. Osborne, 345 F.3d 281, 285 & n.3 (4th Cir.
2003).

                                    - 2 -
was not under the influence of drugs or alcohol.    The magistrate

judge ensured that Evans was satisfied with his attorney and that

he understood the terms of his plea agreement.      The magistrate

judge outlined the sentences that Evans faced, informed him of the

rights he was waiving, and ensured that there was a factual basis

for the plea.      Evans never objected or exhibited the slightest

hesitation or confusion, and he testified that he understood the

consequences of his plea.    In short, the magistrate judge did not

violate Rule 11.

          Evans next contends that, in granting the Government’s

motion for a substantial assistance departure, the court should

have reduced his sentences (which ran consecutively) on each count

of conviction, instead of just reducing the firearm sentence.

However, we do not review the extent of a departure unless the

departure resulted in an illegal sentence or resulted from an

incorrect application of the guidelines. United States v. Hill, 70
F.3d 321, 324 (4th Cir. 1995).    Here, the district court was well

within its discretion when it structured Evans’ departure to

comport with similar departures for his co-defendants.

          Thus, we affirm Evans’ convictions and sentence.     This

court requires that counsel inform his client, in writing, of his

right to petition the Supreme Court of the United States for

further review.    If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then


                                 - 3 -
counsel may move in this court to withdraw from representation at

that time.   Counsel’s motion must state that a copy thereof was

served on Evans.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 4 -